940 A.2d 809 (2008)
285 Conn. 909
STATE of Connecticut
v.
Christopher JENKINS.
Supreme Court of Connecticut.
Decided January 9, 2008.
James M. Rails, senior assistant state's attorney, in support of the petition.
Timothy H. Everett, special public defender, in opposition.
The petition by the state of Connecticut for certification for appeal from the Appellate Court, 104 Conn.App. 417, 934 A.2d 281 (2007), is granted, limited to the following issue:
"Did the Appellate Court correctly determine that the trial court improperly denied the defendant's motion to suppress?"
ROGERS, C.J., and SCHALLER, J., did not participate in the consideration or decision of this petition.
The Supreme Court docket number is SC 18077.